DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received on 25 July 2022.
Claims 1, 9, 16, 17, and 20 have been amended in the response received on 25 July 2022.
Claims 5 and 13 have been canceled in the response received on 17 May 2022. 
Claims 1-4, 6-12, and 14-20 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-2, 6, 8-10, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, J. et al. (Patent No. US 8,285,602 B1), in view of Hodson, D., et al. (PGP No. US 2002/0052806 A1).


Claim 1- 
Yi discloses a system comprising: 
a computing device (Yi, see: Col. 16, ll. 24-25 disclosing “computing devices 734 of end users”) configured to:
 receive a webpage data request for a webpage (Yi, see: Col 16, 33-35 disclosing “web server 732 provides users with access to an electronic catalog” and see: ll. 53-55 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and ll. 57-60 disclosing “a search service that processes search queries submitted by users [i.e., data request for a webpage]”); 
determine, based on a webpage data request, a first webpage type of a plurality of webpage types for the webpage (Yi, see: Col. 2, ll. 17-21 disclosing “a system that detects associations among catalog items (e.g., products) for the purpose of recommending such items to user of an e-commerce network site (e.g., a web site)” and  see: ll. 24-27 disclosing “can be used to recommend other types of items, such as but not limited to web sites…specific pages within websites [i.e., plurality of webpage types]”; and see: Col. 15, ll. 56-60 disclosing “bundle recommendations…obtain pre-generated bundles [i.e., a first webpage type]”; and see: Col 16, 33-35 disclosing “web server 732 provides users with access to an electronic catalog” and see: ll. 53-55 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and ll. 57-60 disclosing “a search service that processes search queries submitted by users [i.e., data request for a webpage]”) (Examiner’s note: The Examiner is interpreting the system of Yi to determine the type of webpage that is based on the data request that is received from the computing device of Yi. The user of the system can add a bundle that has been generated for them, consisting of products that can be added all at once or the user may add one item at a time from several items that are available for selection, encompassing a webpage type. This is similar to what is disclosed in paragraph [0045] of the instant specification regarding a webpage type, described as “One particular type of webpage may include a webpage that allows a customer to add multiple items to an online shopping cart at one time. Another particular type of webpage may include a webpage that identifies multiple items for sale.);
based on the determined first webpage type generate a first dataset identifying a bundle corresponding to the determined first webpage type, the bundle including webpage functionality  data characterizing one or more webpage functionalities including enabling a customer to add a plurality of items to a purchase icon at one time (Yi, see: Col. 15, ll. 56-60 disclosing “bundle recommendations…access the association dataset [i.e., first dataset] 130 to obtain pre-generated bundle recommendations [i.e., a first webpage type]”; and see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart [i.e., add a plurality of items to a purchase icon at one time]. Check boxes 626 next to each items 624, allowing the user to customize a particular bundle 620 [i.e., a webpage type] to include an subset of the items 624 [i.e., generate a first dataset identifying a bundle]”; and see: Col. 16, ll. 53-56 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and “repository of web page templates 738 using data retrieved from a set of services 735 [i.e., one or more webpage functionalities]” and “The types of service can vary” and “for example…a recommendation service” and “a transaction processing services”; and see: Col. 18, ll. 35-40 and 41-43 disclosing “bundle recommendations service 752 can select a subset of the complementary items, along with corresponding substitutable, as bundle recommendations” and “provide the bundle recommendations to the page generator 733, which can output of the bundle recommendations to the user” and “bundle recommendations service 752 can use any of the bundle mining and/or recommendation features described above” and; Also see: FIG. 6 and FIG.7); 
transmit, in response to the webpage data request and to a computing device of a first customer, a second dataset that when executed by the computing devices causes the computing device to obtain the bundle and generate the webpage with the one or more webpage functionalities as characterized by the bundle (Yi, see: Col. 16, ll. 52-63 disclosing “a page generator component 733 that dynamically generates web pages in response to request from the user computing devices 734” and “using a repository of web page templates 738 using data retrieved from a set of services 735 [i.e., one or more webpage functionalities]” and “services…a recommendation service” and “a transaction processing service”; and see: ll. 65-67 disclosing “system 730 can obtain detailed information about each item by accessing the item’s detail page”; and see: Col. 18, ll. 27-29 disclosing “recommendation service 752,” and ll. 35-38 disclosing “complimentary association table [i.e., second dataset]” and “bundle recommendation service 752 can provide the bundle recommendations to the page generator 733 [i.e., causes the computing device to  obtain the bundle], which can output [i.e., transmit, to a computing device of a first customer] of the bundle recommendations to the user [i.e., generate the webpage with the webpage functionalities as characterized by the bundle]”; Also see: FIG. 6 “Add Selected Items to Cart”); 
based at least in part on the generating of the webpage with the one or more webpage functionalities, receive a request to add the plurality of items to the purchase icon, wherein the request to add the plurality of items to the purchase icon comprises a plurality of selected items (Yi, see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles [i.e., plurality of items] to an electronic shopping cart [i.e., purchase icon]” and ll. 56-60 disclosing “services 735…a recommendation service” and “a transaction processing service”; and see: Col. 18, ll. 27-29 disclosing “recommendation service 752” and “generating bundles for recommending to the users”; Also see: FIG. 6 “Add Selected Items to Cart [i.e., plurality of selected items]”); 
add the plurality of items to the purchase icon (Yi, see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart [i.e., purchase icon]”); 
determine, based on adding the plurality of items to the purchase icon, a success, based on the determination (Yi, see: Col. 15, ll. 65-67 disclosing “The example bundles [i.e., plurality of items] 620 shown include items 622 and items 624. The items 622 are wireless handheld devices”; Also see: FIG. 6 “You have successfully added a plan to your cart [i.e., a success based on the determination]”). 
Although Yi does display an indication on the interface, that there is a success of adding a plurality of items to the purchase icon based on the determination that the items had been added to the plurality purchase icon (see: Figure 6). However, Yi does not specifically transmit a message based on the determination of adding an item or items to the purchase icon regarding a success, a partial success or an error. Yi does not disclose: 
determine, based on adding items to the purchase icon, a message to be transmitted, wherein the computing device is further configured to transmit a success message, a partial success message, and an error message based on the determination; and 
transmitting the message based on the determination in response to adding the plurality of items to the purchase icon.
Hodson, however, does teach: 
determine, based on adding items to the purchase icon, a message to be transmitted, wherein the computing device is further configured to transmit a success message, a partial success message, and an error message  based on the determination (Hodson, see: paragraph [0046] teaching “perform additional selecting of items from the first or other affiliated websites or so that the user can conclude an order”; and see: paragraph [0047] teaching “The acknowledge message may be transmitted as an XML message, or any other communication format, from the first website server 31” and “may include the reference parameter information as well as status information” and “whether the selected item was successfully added to the shopping cart [i.e., determine, based on adding items to the purchase icon] at the first website”) (The Examiner notes that the success message, a partial success message, and an error message, is interpreted under the broadest reasonable interpretation, as the success message, a particle success message, or an error message, because the three types of messages could not be transmitted concurrently.); and 
transmitting the message based on the determination in response to adding the items to the purchase icon (Hodson, see: paragraph [0047] teaching “The acknowledge message may be transmitted as an XML message, or any other communication format, from the first website server 31” and “may include the reference parameter information as well as status information” and “whether the selected item was successfully added to the shopping cart”).
This step of Hodson is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to selecting multiple products for an order.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yi, to include the feature to determine, based on adding items to the purchase icon, a message to be transmitted, wherein the computing device is further configured to transmit a success message, a partial success message, and an error message based on the determination, and to transmit the message based on the determination in response to adding the plurality of items to the purchase icon, as taught by Hodson.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yi in order to improve the functionality of online shopping carts when selecting multiple goods or services to be added to the one shopping cart (Hodson, see: paragraph [0019]). 


Claim 2-
Yi in view of Hodson teach the system of claim 1, as described above. 
Yi further discloses wherein the computing device is configured to: 
receive a request to view options of an item of the plurality of items (Yi, see: Col. 13, ll. 56-57 disclosing “the bundle recommender 520 can request compatible options for each service”; and see: Col. 16, ll. 1-3 disclosing “items 624 in each bundle include a plan, service options, and accessories. These items are 624 are example complementary items to the items 622”; and see: ll. 4-10 disclosing “User interface buttons 625 are provided” and “check boxes 626 next to each item 624 allow a user to selectively check or uncheck items 624”; Also see: FIG. 6); and 
	in response to the request to view the options of the item, transmit data identifying a window that displays at least one option for the item (Yi, see: Col. Col. 16, ll. 1-3 disclosing “items 624 in each bundle include a plan, service options, and accessories. These items are 624 are example complementary items to the items 622”; and see: ll. 4-10 disclosing “User interface buttons 625 are provided” and “check boxes 626 next to each item 624 allow a user to selectively check or uncheck items 624” and see: ll. 62-63 “to represent the items obtained from the compatibility engine 522”; Also see: FIG. 6). 

Claim 6-
Yi in view of Hodson teach the system of claim 1, as described above. 
Yi further discloses: 
wherein the data identifying the webpage comprises an indication that the plurality of items are selected Yi, see: Col. 15, ll. 65-67 disclosing “The example bundles [i.e., plurality of items] 620 shown include items 622 and items 624. The items 622 are wireless handheld devices”; and see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart” and “allow a user to selectively check or uncheck items 624, allowing the user to customize a particular bundle 620 to include any subset of the items 624 [i.e., plurality of items are selected]”; Also see: FIG. 6 “You have successfully added a plan to your cart [i.e., indication that the items are selected]”. 

Claim 8-
Yi in view of Hodson teach the system of claim 1, as described above. 
Yi further discloses: 
wherein the plurality of webpage types comprise a first webpage type (Yi, see: Col. 2, ll. 24-27 disclosing “can also be used with other types of systems, and can be used to recommend other types of items, such as but not limited to web sites, web services, specific pages within web sites [i.e., plurality of webpage types]”; and see: Col. 15, ll. 56-60 disclosing “bundle recommendations…obtain pre-generated bundles [i.e., a webpage type]”; and see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart. Check boxes 626 next to each items 624, allowing the user to customize a particular bundle 620 [i.e., a webpage type] to include a subset of the items 624”) and 
wherein the first webpage type is associated with the bundle and the webpage type is associated with a second bundle, the second bundle including instructions that enables the webpage to provide one or more functions (Yi, see: Col. 16, ll. 53-56 disclosing “page generator component 733 that dynamically generates web pages [i.e., webpage functionality instructions] in response to requests from the user computing devices” and “repository of web page templates 738”; and see: Col. 18, ll. 35-40 and 41-43 disclosing “bundle recommendations service 752 can select a subset of the complementary items, along with corresponding substitutable, as bundle recommendations” and “provide the bundle recommendations to the page generator 733, which can output of the bundle recommendations to the user” and “bundle recommendations service 752 can use any of the bundle mining and/or recommendation features described above” and; Also see: FIG. 6 and FIG.7).  

Regarding claim 9, claim 9 is directed to a method.  Claim 9 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 10, all the limitations in method claim 10 are closely parallel to the limitations of system claim 2 analyzed above and rejected for the same reasons.  

Regarding claim 14, all limitations in method claim 14 are closely parallel to the limitations of system claim 6 analyzed above and rejected for the same reasons. 

Regarding claim 16, all the limitations in method claim 16 are closely parallel to the limitations of system claim 8 analyzed above and rejected for the same reasons. 

Regarding claim 17, all the limitations in method claim 17 are similar in nature to the limitations of claim 1, which is directed to a system. It is noted that claim 17 also includes the features of a non-transitory, computer-readable medium comprising executable instructions that, when executed by one or more processors, which is also disclosed by Yi (Yi, see: Col. 18, ll. 46-50 disclosing “code modules executed by one or more computers or computer processors. The code modules may be stored on any type of computer-readable medium or computer storage device”). Claim 17 is therefore rejected for the same reasons as set forth above for Claim 1.  
Regarding claim 18, all the limitations in method claim 18 are closely parallel to the limitations of system claim 2 analyzed above and rejected for the same reasons. 

Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of system 8 analyzed above and rejected for the same reasons. 

Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Hodson, and Deleuran Mumm (PGP No. US 2015/0161717 A1). 

Claim 3-
Yi in view of Hodson teach the system of claim 1, as described above. 
Although Yi discloses the system (Yi, see: Col 16, 33-35) according to claim 1, Yi does not explicitly disclose that the computing device is configured in response to the request to add the at least one item of the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for the at least one item. 
Yi does not disclose: 
in response to the request to add the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items. 
However, Deleuran Mumm teaches:
in response to the request to add the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items (Deleuran Mumm: [0071], [0092], [0094] – “the controller (210) of the tablet computer 500 is configured to determine if an object which his placed in the acquisition area 530 represents an item variety image(s) 576 for user selection” – “Variations may be size, color, or other parameters” – “An acquisition area 530, also referred to as a (virtual) shopping basket is also displayed”).  
	This system of Deleuran Mumm is applicable to the system of Yi as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpage purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Yi, for the computing device to be configured to in response to the request to add the at least one item of the plurality of items to the purchase icon, transmit the data identifying an options modal window that allows for selection of options for the at least one item, as taught by Deleuran Mumm.  One of the ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yi to include the teachings of Deleuran Mumm in order to allow the user to have the items displayed without being forced deep into a hierarchy and to move to the new page views (Deleuran Mumm: [0008]).  

Claim 4-
Yi in view of Hodson, and Deleuran Mumm teach the system of claim 3, as described above. 
Yi does not explicitly disclose: 
wherein the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected.
However, Deleuran Mumm does teach: 
wherein the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected (Deleuran Mumm: see: paragraphs [0071], [0092], [0094] teaching “the controller {210) of the tablet computer 500 is configured to determine if an object which is placed in the acquisition area 5530 represents an item having varieties and if a variety has been indicated, and, if not, display corresponding variety images 576 for user selection” and “Variations may be size, color, or other parameters”).  
This system of Deleuran Mumm is applicable to the system of Yi as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpage purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Yi, to include the feature of the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected, as taught by Deleuran Mumm.  One of the ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yi to include the teachings of Deleuran Mumm in order to allow the user to have the items displayed without being forced deep into a hierarchy and to move to the new page views (Deleuran Mumm: [0008]).  

Regarding claim 11, all the limitations in claim 11 are closely parallel to the limitations of system claim 3 analyzed above and rejected for the same reasons. 

Regarding claim 12, all the limitations in claim 12 are closely parallel to the limitations of system claim 4 analyzed above and rejected for the same reasons. 

Claim 19-
Yi in view of Hodson teach the computer-readable storage medium, according to claim 18, as described above.
Yi does not explicitly disclose:
in response to the request to add plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items. 
However, Deleuran Mumm teaches:
in response to the request to add the at least one item of the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items (Deleuran Mumm: [0071], [0092], [0094] – “the controller (210) of the tablet computer 500 is configured to determine if an object which his placed in the acquisition area 530 represents an item variety image(s) 576 for user selection” – “Variations may be size, color, or other parameters” – “An acquisition area 530, also referred to as a (virtual) shopping basket is also displayed”).  
This system of Deleuran Mumm is applicable to the computer-readable storage medium of Yi as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpage purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Yi, for the computing device to be configured to in response to the request to add the at least one item of the plurality of items to the purchase icon, transmit the data identifying an options modal window that allows for selection of options for the at least one item, as taught by Deleuran Mumm.  One of the ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yi to include the teachings of Deleuran Mumm in order to allow the user to have the items displayed without being forced deep into a hierarchy and to move to the new page views (Deleuran Mumm: [0008]).  
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Hodson, and Spathelf, W. (PGP No. US 2017/0270208 A1). 

Claim 7-
Yi in view of Hodson teach the system of claim 1 as described above. 
	Although Yi discloses a webpage that displays a plurality of items together and displays and displays the individual item with the plurality of items (Yi, see: Col. 15, ll. 55-59 disclosing “item detail page for the item 610. In addition to the item 610, bundle recommendations 620 are shown”; Also see: FIG. 6), Yi does not disclose that there is a first display portion and a second display portion of the webpage. Yi does not disclose:  
wherein the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays the plurality of items individually. 
However, Spathelf teaches:
wherein the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays a plurality of items individually (Spathelf, [0084]-[0085] and paragraph [0098] disclosing “As illustrated in example 500, a first portion of a user interface includes search results 520 and a second portion of the user interface includes the supplementary information component 524 may be provided adjacent to each other in the same portion of the user interface…the document can be can be displayed by the user interface as a webpage.”; Also see: FIG. 5). 
This step of Spathelf is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to search results in response to a search query of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include the feature the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays a plurality of items individually of the, as taught by Spathelf.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Yi in order to improve the search results that are presented to a user (Spathelf, see: [0017]).   

Regarding claim 15, all limitations in method claim 15 are closely parallel to the limitations of the system claim 7 analyzed above and rejected for the same reasons. 


Response to Arguments 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 25 July 2022, have been fully considered and are consider to be persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. 
In response to the Applicant’s arguments regarding independent claims 1, 9, 17 and claims 3-4, 7, 11-12, 15, and 19, found on pages 12-13 of the remarks, stating that “Yi does not attempt to disclose or suggest ‘…determine, based on adding the plurality of items to the purchase icon, a message to be transmitted, wherein the computing device is further configured to transmit a success message, a partial success message, and an error message based on the determination;  and transmit the message based on the determination in response to adding the plurality of items to the purchase icon’ as found in amended claim 1,” the Examiner respectfully agrees. 
The Examiner directs Applicant’s attention to the Office Action above. In addition, the Examiner relied upon the new reference of  Hodson to teach the amended limitations. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Paisley, D., (PGP No. US 2020/0034915 A1), describes a mobile application for scanning a product code of a product to generate a product package bundle that includes the product code and a plurality of other product codes that identify compatible products. 
As referenced in the Office Action mailed on 27 April, 2021, Lema, Christian, et al. (PGP No. US 2002/0065721 A1)), describes a system capable of recommending wireless products to a remote user. The system allows a user to compare product attributes and also narrow the results of alternative products.
Cyber Monday: The Season's Best Deals - no Fighting for Parking. no Waiting in Line. just Lean Back, Put Your Feet Up and Shop." Business Wire, Nov 25, 2011 As referenced in the Office Action mailed on 27 April, 2021, the NPL Cyber Monday: The Season's Best Deals - no Fighting for Parking No Waiting in Line Just Lean Back, Put Your Feet Up and Shop. Business Wire, published Nov 25, 2011, describes offerings of products, found on the Amazon website that may be purchased in a bundle package. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625